                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
      Plaintiff,                               )
                                               )
v.                                             ) Civ. Act. No.: 2:16-cv-985-ECM
                                               )             (WO)
$389,820 IN UNITED STATES                      )
CURRENCY, et al.,                              )
                                               )
      Defendants.                              )

                     MEMORANDUM OPINION and ORDER

      This is an action for civil forfeiture of the Defendant property brought by the

United States of America pursuant to 21 U.S.C. § 881(a)(6).1 On July 27, 2017,

Claimant Ruby Barton filed an answer and a verified claim seeking the Defendant

property. (Doc. 42). Now pending before the Court is Claimant Barton’s motion to

suppress, filed on April 12, 2019. (Doc. 75). The Government filed a response to the

motion to suppress on April 29, 2019 (doc. 80), and the Claimant filed a reply on

May 13, 2019 (doc. 84). For the reasons that follow, the Claimant’s motion to

suppress (doc. 75) is due to be denied.


1
 21 U.S.C. § 881(a)(6) provides for the forfeiture of “[a]ll moneys, negotiable instruments,
securities, or other things of value furnished or intended to be furnished by any person in
exchange for a controlled substance or listed chemical in violation of this subchapter, all
proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities
used or intended to be used to facilitate any violation of this subchapter.”


                                                                                                 1
                                I.     Background

      A. Facts from Investigator James Talley’s Affidavit.
      On May 13, 2016 at 10:48 p.m., Millbrook Police were dispatched to the Sonic

Drive-In at 77 Dudley Drive in Millbrook, Alabama. Officers approached a vehicle

containing Rodriguez Lakeith Garth, who was shot twice in the torso, but was still

conscious. Garth told police that he was shot while he was sitting in his vehicle near

the Liberty Convenience Center at 154 Deatsville Highway.

      At 11:05 p.m., the Elmore County Sheriff’s Office received a call from John

Bloch, a resident of 74 Breckenridge Court in Deatsville. Bloch reported that his

neighbor, Shanda Daniels, came to his house and told him that her husband,

Rodriguez Lakeith Garth, had been shot and was laying in the backyard at 94

Breckenridge Court. Bloch reported that he and his wife had gone to the neighbor’s

house at 94 Breckenridge Court and attempted to look into the backyard. However,

it was too dark to see, and they didn’t enter the backyard. Bloch told the deputy that

shortly after asking him for help, Daniels received a call informing her that Garth

was not at 94 Breckenridge Court, and she left.

       Deputies determined that Bloch was referring to the same Garth who had

already been attended to at the Sonic Drive-In. Accordingly, they did not dispatch

to Breckenridge Court at that time. Soon thereafter, Bloch called the Sheriff’s Office

again to report that several vehicles arrived at and left from the residence at 94


                                                                                     2
Breckenridge Court. The Sheriff’s Office advised Bloch to contact the Millbrook

Police Department, as Breckenridge Court was within their jurisdiction. Bloch then

contacted Millbrook Police and relayed the same, and he also told Millbrook Police

that his daughter heard two gunshots around 11:00 p.m. that evening.

         An Elmore County Sheriff’s Deputy went to 94 Breckenridge Court and found

one spent shell casing in the driveway outside the garage. He also discovered tire

tracks, which originated in the driveway at 94 Breckenridge Court and crossed

through the neighbor’s yard, tearing up the grass. Based on the condition of the

neighbor’s yard, it appeared the vehicle that left the tracks was moving quickly.

Investigators also went to the Liberty Convenience Center, where Garth claimed he

had been shot, and found a shell casing similar to the one located at 94 Breckenridge

Court.

         During the investigation, Garth’s sister told investigators that Garth called her

at 10:40 p.m. and informed her that he had been shot and was driving for help. Garth

stated that he was driving down a backroad, and he remained on the line with her for

three to four minutes. Shanda Daniels reported to investigators that Garth called her

as well. In this call, Garth told Daniels that he had been shot, but because he did not

give her any information about the shooting, she went to 94 Breckenridge Court,

believing he was there.




                                                                                         3
      Investigator James Talley of the Elmore County Sheriff’s Office presented all

of the preceding facts in an affidavit to Elmore County District Judge Glenn

Goggans for the purpose of obtaining a search warrant for 94 Breckenridge Court.

Investigator Talley concluded that the timing of Garth’s phone calls and the distance

between 94 Breckenridge Court and the Liberty Convenience Center indicated that

Garth had been shot at 94 Breckenridge Court and then traveled several miles along

Deatsville Highway. Accordingly, Investigator Talley requested a search warrant for

94 Breckenridge Court to locate firearms, ammunition, spent ammunition casings

and any other evidence related to the discharge of a firearm or a physical altercation.

      Based on Investigator Talley’s affidavit, Judge Goggans found that probable

cause existed and issued a search warrant for 94 Breckenridge Court for the purpose

of locating firearms, ammunition, spent ammunition casings and any other evidence

related to the discharge of a firearm or a physical altercation.

      B. Subsequent Investigation.
      Pursuant to the search warrant, officers discovered several large bundles of

marijuana in the guest bedroom of 94 Breckenridge Court. The officers then sought

and obtained a second, more extensive search warrant authorizing them to search 94

Breckenridge Court, and any vehicles on the property, for firearms, ammunition,

illegal narcotics, drug packaging materials, currency, ledgers, notes, computers,

cellular telephones, mediums used for storing electronic data, measuring scales, and


                                                                                      4
any stolen property. During the search of 94 Breckenridge Court pursuant to the

second search warrant, agents seized nineteen bundles of marijuana (over 200

kilograms), five bags of cocaine (over 1.6 kilograms), a digital scale, two pistols, six

cell phones, assorted jewelry, AR 15 magazines, and over $400,000 in United States

Currency found both in the residence and in the trunk of a 1972 Chevrolet Chevelle

parked on the property. Agents impounded Garth’s Mercedes, the 1972 Chevelle,

and a Cadillac CTS that was also parked on the property. Several of these seizures

are the subjects of the instant civil forfeiture action.

      In her motion to suppress, the Claimant alleges that the initial search warrant

for firearms, ammunition, spent ammunition casings and any other evidence related

to the discharge of a firearm or a physical altercation was not properly supported by

probable cause. Accordingly, the Claimant asserts that all evidence seized

subsequent to the issuance of the initial search warrant is due to be suppressed.

                                    II.    Analysis

      A. Standard of Review.
      When a motion to suppress challenges a judge’s probable cause determination

underlying the issuance of a warrant, the reviewing court must look to the

information that was presented to that judge. See United States v. Shabazz, 887 F.3d

1204, 1214 (11th Cir. 2018) (analyzing the search-warrant affidavit in reviewing the

warrant’s sufficiency). In so doing, a reviewing court “is not to conduct a de novo


                                                                                       5
determination of probable cause, but only to determine whether there is substantial

evidence in the record supporting the magistrate’s decision to issue the warrant.”

Massachusetts v. Upton, 466 U.S. 727, 728 (1984); see Illinois v. Gates, 462 U.S.

213, 236 (1983) (“[T]he traditional standard for review of an issuing magistrate’s

probable cause determination has been that so long as the magistrate had a

substantial basis for concluding that a search would uncover evidence of

wrongdoing, the Fourth Amendment requires no more.”) (internal quotations

omitted).

      “[T]he practical nature of the magistrate’s decision justifies ‘great deference’

upon review and calls for upholding the magistrate’s findings even in marginal or

doubtful cases.” United States v. Nixon, 918 F.2d 895, 900 (11th Cir. 1990) (quoting

United States v. Lockett, 674 F.2d 843, 845 (11th Cir. 1982)); see United States v.

Carroll, 886 F.3d 1347, 1351 (11th Cir. 2018) (“We give great deference to a lower

court’s determination of probable cause.”); Brown v. Benefield, 757 F.Supp.2d 1165,

1178 (M.D. Ala. 2010) (“A reviewing court should also give great deference to a

neutral magistrate’s determination of probable cause.”).

      B. The Search Warrant & Affidavit.
      Motions to suppress evidence are appropriate in civil forfeiture proceedings

because the seizure and subsequent civil forfeiture of assets implicates the Fourth

Amendment. Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 702 (1965) (holding


                                                                                     6
that the Fourth Amendment is applicable to civil forfeiture proceedings); United

States v. $80,633.00, 512 F.Supp.2d 1196, 1202 (M.D. Ala. 2007) (“Motions to

suppress are appropriate in civil forfeiture cases . . . .”), aff’d, 340 Fed.Appx. 579

(11th Cir. 2009).

      “[A] search warrant affidavit need only contain sufficient information to

conclude that a fair probability existed that seizable evidence would be found in the

place sought to be searched. The affidavit should establish a connection between the

defendant and the residence to be searched and a link between the residence and any

criminal activity.” Shabazz, 887 F.3d at 1214 (internal citations omitted). “When

determining whether a search-warrant affidavit established probable cause, due

weight is given to inferences drawn from the facts by the issuing judge and local

law-enforcement officers.” United States v. Sparks, 806 F.3d 1323, 1337 (11th Cir.

2015).

      Burton only challenges the first search warrant issued by Judge Glenn

Goggans, which authorized police officers to search 94 Breckenridge Court for

firearms, ammunition, spent ammunition casings, and other evidence related to the

discharge of a firearm or physical altercation. Investigator Talley’s affidavit

provided ample evidence to establish probable cause for this warrant. The affidavit

mentions several calls to law enforcement from John Bloch, one referring to a

possible gunshot victim in the backyard of 94 Breckenridge Court and the others


                                                                                     7
referring to vehicle activity at 94 Breckenridge Court and the sound of two gunshots.

Further, the affidavit specifies that shell casings were found both at 94 Breckenridge

Court and at the Liberty Convenience Center, where Garth claims he was shot. Even

further, the affidavit established that there were vehicle tire tracks originating from

the garage at 94 Breckenridge Court that continued through a neighbor’s yard,

evidencing a fast-moving vehicle. Lastly, Investigator Talley observed that, based

on Garth’s location and the timing his phone calls, the evidence supported a

conclusion that Garth was shot at 94 Breckenridge Court. The facts and conclusions

advanced by Investigator Talley clearly establish the requisite links between Garth,

his shooter, and 94 Breckenridge Court. The affidavit indicates more than “a fair

probability” that “seizable evidence” relating to Garth’s shooting would be found at

94 Breckenridge Court. See Shabazz, supra. Utilizing common sense to examine the

totality of the circumstances, the Court concludes that the information in Investigator

Talley’s affidavit sufficiently established the requisite probable cause.

      Accordingly, there is substantial evidence in the search-warrant affidavit that

supports Judge Goggans’s decision to issue the warrant. The motion to suppress is

denied.

      C. Suppression is not Warranted.
      Even if the warrant were issued without sufficient probable cause, the Court

finds that the Leon good-faith exception would apply to officers’ reliance on the first


                                                                                      8
search warrant. See United States v. Leon, 468 U.S. 897, 926 (1984). Generally,

evidence that is seized as the result of an unlawful search is excluded via the

“exclusionary rule.” Murray v. United States, 487 U.S. 533, 536–37 (1988) (“The

exclusionary rule prohibits introduction into evidence of tangible materials seized

during an unlawful search . . . [and] also prohibits the introduction of derivative

evidence, both tangible and testimonial, that is the product of the primary

evidence.”); e.g., United States v. Garrott, 745 F.Supp.2d 1206, 1214 (M.D. Ala.

2010) (“Because the search of the Defendants’ backyard violated Defendants’

Fourth Amendment rights, the evidence . . . is due to be suppressed).

      In United States v. Leon, the Supreme Court recognized a “good faith”

exception to the exclusionary rule for searches conducted in good faith pursuant to

later-invalidated warrants. Leon, 468 U.S. at 926; accord United States v. Johnson,

--- F.3d ----, 2019 WL 1615283 (11th Cir. April 16, 2019). If an “officer’s reliance

on the magistrate’s probable-cause determination and on the technical sufficiency of

the warrant . . . [is] objectively reasonable,” the seized evidence should not be

suppressed. Leon, 468 U.S. at 922; see United States v. Blake, 868 F.3d 960, 975

(11th Cir. 2017) (holding that the Leon exception applied where the sufficiency of

the search warrants was such “a close question” that no officer could be faulted for

relying on them).




                                                                                   9
      The Leon Court identified four situations where evidence obtained pursuant

to a search warrant should be suppressed: (1) where “the magistrate or judge in

issuing a warrant was misled by information in an affidavit that the affiant knew was

false or would have known was false except for his reckless disregard of the truth”;

(2) “where the issuing magistrate wholly abandoned his judicial role,” acting as a

rubber stamp; (3) where the affidavit supporting the warrant is “so lacking in indicia

of probable cause as to render official belief in its existence entirely unreasonable”;

and (4) where, depending upon the circumstances of the particular case, a warrant is

“so facially deficient—i.e., in failing to particularize the place to be searched or the

things to be seized—that the executing officers cannot reasonably presume it to be

valid.” Leon, 468 U.S. at 923 (internal citations omitted).

      None of these four situations apply to the search warrant at issue in this

motion. The Claimant argues that no reasonable person would believe evidence of

the shooting would be found inside the residence. She further complains that

Investigator Talley failed to conclusively testify that 94 Breckenridge Court was

Garth’s residence. The Court finds that the Claimant falls far short of establishing

that Talley included information in his affidavit that he “knew was false or would

have known was false except for his reckless disregard of the truth.” See Leon, supra.

      This warrant was supported by probable cause. Even if it wasn’t, no officer

could be faulted for relying on it. As stated supra, Investigator Talley’s affidavit


                                                                                      10
provided several connections between Garth, his shooter, and 94 Breckenridge

Court. Accordingly, any reliance by officers on the search warrant and attached

affidavit was “objectively reasonable.” Thus, the Court concludes that no evidence

seized in reliance on this search warrant should be suppressed.

                                III.   Conclusion

      For the foregoing reasons, the Claimant Ruby Barton’s motion to suppress

(doc. 75) be and is hereby DENIED.

      DONE this 24th day of May, 2019.

                                      /s/ Emily C. Marks
                                EMILY C. MARKS
                                CHIEF UNITED STATES DISTRICT JUDGE




                                                                                11
